Citation Nr: 1342884	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  11-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the severance of service connection for advanced chronic/active periodontal disease was proper.


REPRESENTATION

Appellant represented by:	 Jaya Shurtliff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which severed service connection for advanced chronic/active periodontal disease, effective October 1, 2010. 

The Veteran testified at a videoconference hearing before the undersigned in May 2012.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board concludes that additional development is necessary in this case.  

By way of history, a March 2006 Veteran's compensation examination diagnosed advanced chronic/active periodontal disease which caused the loss of more than 50 percent of the maxilla.  The examiner stated that the Veteran's service-connected diabetes mellitus is a risk factor in the development of periodontal disease.

An April 2006 rating decision noted that the Veteran's advanced chronic/active periodontal disease resulting in loss of the maxilla was caused by his service-connected diabetes mellitus, granted service connection, and assigned a 50 percent rating by analogy to loss of the maxilla pursuant to Diagnostic Code 9914. 

However, pursuant to 38 C.F.R. § 3.381(b), periodontal disease is not a compensable disability and may only be service connected for the purposes of establishing eligibility for dental treatment.  


Following a proposed severance action in April 2010, the RO issued a July 2010 rating decision effectuating the severance of service connection.

While periodontal disease is not a disability for which service connection can be established for compensation purposes, bone loss caused by diabetes would not be prohibited.  Thus, the Board finds an additional opinion is needed.

Additionally, the Board notes that the Veteran's representative has also alleged the Veteran should be eligible for dental treatment.  As the Veteran is noted to suffer from chronic periodontal disease, it appears treatment would not be prohibited under 38 C.F.R. § 3.381(f).  

Relevant ongoing dental treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA dental treatment records from the VA outpatient clinic in Rochester, New York dating since February 2006.

2.  Send the claims file to a VA oral surgeon for review.  If the specialist determines an examination is necessary to respond to the question below, one should be scheduled.  After review of the claims file, the specialist should respond to the following:

a. Is the bone loss noted on examinations actual loss of the maxilla and mandible, or is it more properly characterized as a "loss of substance of body of maxilla or mandible without loss of continuity"?  Please explain your answer.

b. Is it at least as likely as not (50% probability or greater) that the bone loss (or loss of substance of maxilla depending on the above question ) is directly attributable to diabetes mellitus (rather than periodontal disease)?  Please explain your answer.  

2.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161  and requests the RO make a determination, adjudicate the claim.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


